                          Case 19-26155-LMI         Doc 41     Filed 12/08/20     Page 1 of 2




           ORDERED in the Southern District of Florida on December 7, 2020.




                                                              Laurel M. Isicoff
                                                              Chief United States Bankruptcy Judge
___________________________________________________________________________



                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

           In re:
           Cadis Elias Fornaris, Jr.                              PROCEEDINGS UNDER CHAPTER 13
           Maylin Torres Valiente                                 CASE NO.: 19-26155-LMI

                    Debtor.               /

              ORDER GRANTING MOTION TO APPROVE PERSONAL INJURY SETTLEMENT AND
                         AUTHORIZE DISBURSEMENT TO TRUSTEE [DE#38]

                    THIS CAUSE came on to be heard on December 1, 2020 at 9:00 a.m. upon the Debtors’ Motion to
           Approve Personal Injury Settlement and Authorize Disbursement to Trustee [DE #38] and based upon the
           record, it is

                      ORDERED as follows:
                  1. The Motion is GRANTED.
                  2. The amount of $3,907.94 shall be disbursed to the Trustee Nancy K. Neidich.
                                                          (###)
                  Case 19-26155-LMI              Doc 41       Filed 12/08/20         Page 2 of 2
Submitted By:

Law Offices of Patrick L Cordero, P.A.
Attorney for Debtors
7333 Coral Way
Miami, FL 33155
Tel: (305) 445-4855
/s/ (FILED CM/ECF)
Patrick L. Cordero, Esq.
FL Bar No. 801992

Attorney, Patrick L. Cordero, is directed to mail a conformed copy of this order to all interested parties and to file a
certificate of service with the clerk of the Bankruptcy Court.
